DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 19, 2021. Claims 1-12, 14-22 and 24 are pending and addressed below.

Response to Arguments
Applicant’s amendments/arguments are sufficient to overcome the 35 U.S.C.103 rejections set forth in the previous Office Action.

Allowable Subject Matter
6.    Independent claims 1, 3, 14, 19 and 21 are allowed. Dependent claims 2, 4-12, 15-18, 20, 22 and 24 are allowed based on their dependency.

Regarding claims 3, 19 and 21, no reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the 

Regarding claims 1 and 14, Applicant’s arguments filed on 7/19/2021 have been found to be persuasive. Applicant has amended claims 1 and 14 to include the limitations of previously recited claim 13 (now canceled). No prior art was found to teach the newly added claim limitations. Therefore, claims 1 and 14 are considered to be allowable.

9.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard, Jr. et al. (U.S. Patent No. 6,212,280) – cited for teaching making sure sufficient disk space exists for an expected amount of key material – col. 28 lines 41-45

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS J PLECHA/Examiner, Art Unit 2438